DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawings filed 1/24/22 are approved and have been entered.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A sheathed thermocouple comprising a glass seal part made of a glass and filled in the proximal end portion of the metal sheath where no inorganic insulating material powder is filled, the glass seal part tightly sealing the opening of the metal sheath while allowing the thermocouple wires to pass therethrough so that the respective proximal end portions of the thermocouple wires extend out of the metal sheath; and a glass filler part made of a glass having a lower softening temperature than the glass seal part, and filling an internal space of the metal sleeve (claim 1).
A method for manufacturing a sheathed thermocouple, the method comprising steps of forming a glass seal part by removing a fraction of the inorganic insulating material powder out of the metal sheath that has a predetermined depth from the proximal end, putting a first glass powder in a cavity where the fraction of the inorganic insulating material powder has been removed, and heating the first glass powder up to a first glass softening temperature or higher to soften and integrate the first glass powder; and forming a glass filler part by attaching a distal end portion of a metal sleeve to a proximal end portion of the metal sheath, putting a second glass powder in an internal space of the metal sleeve, and heating the second glass powder up to a second glass softening temperature or higher that is lower than the first glass softening temperature to soften and integrate the second glass powder (claim 5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/25/22